Citation Nr: 0820541	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  07-38 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to a compensable evaluation pursuant to 38 
C.F.R. § 3.324 based on multiple, noncompensable, service-
connected disabilities since May 3, 2006.


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 until November 
1971, and from June 1977 until October 1995.              

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee. 


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
bilateral hearing loss was manifested by no more than Level I 
in right ear, and no more than Level III in left ear. 

2.  Effective May 3, 2006, the veteran is rated at 10 percent 
for bilateral tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 (2007).

2.  The criteria for a compensable evaluation pursuant to 38 
C.F.R. § 3.324 based on multiple, noncompensable, service-
connected disabilities since May 3, 2006, have not been met. 
38 U.S.C.A. § 5103(a), 5103A (West 2002); 38 C.F.R. § 3.324 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2007).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

In the present case, the veteran underwent a VA audiological 
consultation in December 2005. This consultation revealed 
"normal hearing sensitivity through 1500 Hz, dropping to a 
moderately-severe sensorineural hearing loss, worse for the 
left ear," with good word recognition scores of 92% 
bilaterally. 

A subsequent VA audiological exam in May 2006 revealed the 
following puretone thresholds, in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT

15
35
35
45
LEFT

15
40
55
65

On the basis of the findings shown above, the veteran's 
puretone average for the right ear was recorded as 32.5 
decibels.  His puretone average for the left ear was recorded 
as 43.8 decibels.  Speech recognition was 92 percent for the 
right ear and 84 percent for the left ear.  

Applying the findings of the May 2006 VA examination to the 
rating criteria for hearing impairment, the Board finds that 
the criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  Considering that the 
veteran's right ear manifests an average puretone threshold 
of 32.5 decibels, with a 92 percent speech discrimination, 
reference to 38 C.F.R. § 4.85, Table VI, shows his right ear 
hearing loss to be Level I impairment.  

The veteran's left ear manifests an average pure tone 
threshold of 43.8 decibels, and 84 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the veteran's left ear hearing loss to be that of Level 
II impairment.  Applying these results to Table VII, a 
noncompensable evaluation is assigned.  

The Board has additionally considered a July 2007 outpatient 
VA treatment note which indicates that the audiological 
results obtained at that visit were consistent with those 
obtained in May 2006. The audiologist noted, however, that 
there was a decrease of 20 decibels in the veteran's right 
ear at 4000 Hz. as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
35
35
65
LEFT

15
40
55
65

On the basis of the findings shown above, the veteran's 
puretone average for the right ear would now be 37.5 
decibels.  His puretone average for the left ear would remain 
at 43.8 decibels.  Speech recognition at this visit was 
recorded as 92 percent for the right ear and 82 percent for 
the left ear.  

Considering that the veteran's right ear manifests an average 
puretone threshold of 37.5 decibels, with a 92 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows his right ear hearing loss to be Level I impairment.  

The veteran's left ear manifests an average pure tone 
threshold of 43.8 decibels, and 82 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the veteran's left ear hearing loss to be that of Level 
III impairment.  Applying these results to Table VII, a 
noncompensable evaluation is warranted.  

Further, as neither ear shows an exceptional pattern of 
hearing impairment under Table VIA, provisions of 38 C.F.R. 
§§ 4.86(a) or 4.86(b) are not for application.

The Board is limited in evaluating hearing loss to the 
mechanical application of the rating schedule under the 
specified testing methods.  For example, any impact of the 
hearing loss on the veteran's daily life cannot be accounted 
for outside the rating tables of 38 C.F.R. § 4.85.  The 
noncompensable evaluation currently-assigned for his 
bilateral hearing loss accurately reflects his disability 
picture as contemplated under the VA rating criteria 
throughout the rating period on appeal. 

In sum, there is no support for a compensable evaluation for 
bilateral hearing loss for any portion of the rating period 
on appeal.  Without an approximate balance of positive and 
negative evidence that would give rise to a reasonable doubt 
in favor of the appellant receiving an increased rating, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).    


II.  Entitlement to a Compensable Evaluation Pursuant to 
38 C.F.R. § 3.324 Since May 3, 2006

The veteran has also initiated an appeal on the issue of 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324. 

The regulations provide that whenever a veteran is suffering 
from two or more separate permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability, even though none of the disabilities 
may be of compensable degree under the Schedule for Rating 
Disabilities, the rating agency is authorized to assign a 10 
percent evaluation, but not in combination with any other 
rating under 38 C.F.R. § 3.324.

In this case, the Board notes that the veteran is service-
connected for seven disabilities: bilateral tinnitus at 10 
percent; and degenerative disk disease, chip fracture of the 
left ankle, bilateral hearing loss, hemorrhoids, laceration 
above the left eye and psoriasis of the scalp and right knee, 
all at 0 percent disabling. While he has several disabilities 
rated at 0 percent, the regulations require that none of the 
disabilities may be of a compensable degree. 

By definition, he does not meet the criteria of multiple, 
noncompensable disabilities as one of his disabilities 
(tinnitus) is rated at 10 percent disabling, beginning May 3, 
2006.  For that reason, he is not entitled to a compensable 
evaluation pursuant to 38 C.F.R. § 3.324 based on multiple, 
noncompensable, service-connected disabilities since May 3, 
2006.

III.  VCAA Analysis

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
April 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the VCAA letter sent to the 
veteran in April 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his increase rating 
claim. Specifically, the April 2006 VCAA letter requested 
that he submit all evidence in his possession that would 
indicate his bilateral hearing loss worsened in severity. 

Based on the evidence above, the veteran was advised of the 
information necessary to evaluate his claim for an increased 
rating for bilateral hearing loss. Therefore, he can be 
expected to understand from the various letters from the RO 
what was needed to support his claim for an increased rating.  
In this case, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). The RO has obtained VA 
outpatient treatment records. Additionally, specific VA 
medical opinion pertinent to the issue on appeal was obtained 
in May 2006.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to these claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With respect to the claim for benefits under 38 C.F.R. 
§ 3.324, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

Entitlement to a compensable evaluation pursuant to 38 C.F.R. 
§ 3.324 based on multiple, noncompensable, service-connected 
disabilities since May 3, 2006, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


